Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is responsive to the amendment filed 09/02/2022. Claims 1-5, 7-10, 12-18 and 20-26 are currently pending. Claims 6, 11 and 19 are canceled per applicant’s request.
Priority
Current application, US Application No. 16/844,534, filed 04/09/2020 claims foreign priority to 10-2019-0125575, filed 10/10/2019.
Examiner acknowledges that the certified copy of foreign priority copy has been received. However, the certified English translation copy of the original foreign document, which is not written in English, has not been received. There is no requirement to submit certified English translation copy at this stage according to 37 CFR 1.55(g)(3). However, should the need of certified English translated copy arise according to the cases mentioned in 37 CFR 1.55(g)(3), submission may be requested in the future.
Response to Amendment
Applicant's amendment to the claims is entered into further examination and appreciated by the examiner.

Response to Arguments/Remarks
Regarding remarks to the rejections under 35 USC 101, applicant’s acceptance of invitation to the DMSER pilot program is acknowledged and appreciated by the examiner.
Regarding arguments to the rejections under 35 USC 103, applicant’s arguments have been considered but are moot in view of new ground of rejection necessitated by the amendment because the arguments do not apply to any of the references being used in the current rejection.

Claim Objections
Claims 1-5, 7-10, 12-18 and 20-26 are objected to because of the following informalities:  As per claims 1 and 12, the phrase “the training of target model comprises training the target model based on a first entropy of the first previously trained model based on the training data, and a second entropy of the second previously trained model based on the training data” should be replaced with “the training of target model comprises training the target model based on a first entropy obtained by applying the training data to the first previously trained model, and a second entropy obtained by applying the training data to the second previously trained model” or with an appropriate phrase for clarity.
As per claims 2-5, 7-10, 13-18 and 20-26, claims are also objected because base claims 1 and 12 are objected.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 7-10, 12-18 and 20-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to nonstatutory subject matter. The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, representative claim 1 recites:
“A processor-implemented method comprising: (1.A)
calculating an entropy of each of a plurality of previously trained models based on training data; (1.B)
selecting a previously trained model from the plurality of previously trained models based on the calculated entropy; (1.C)
and training a target model, distinguished from the plurality of previously trained models, based on the training data and the selected previously trained model, (1.D)
wherein:
the selecting of the previously trained model comprises selecting a first previously trained model and a second previously trained model from the plurality of previously trained models, (1.E.1)
the training of target model comprises training the target model based on a first entropy of the first previously trained model based on the training data and a second entropy of the second previously trained model based on the training data (1.E.2), and 
the first entropy of the first previously trained model and the second entropy of the second previously trained model have non-zero values (1.E.3)”.

The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claim is considered to be in a statutory category (Process).
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation, that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processes (concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion).
For example, the  highlighted limitation/step (1.B) is treated by the Examiner as belonging to Mathematical Concept grouping as the limitation/step involves calculation of an energy level of the model (see spec. [0084, Equation 1]) and the model is an abstract representation of a real subject, an object or a process. 
The highlighted limitations/steps (1.C), (1.E.2) and (1.E.3) are treated as Mental Process grouping or combination of Mental Process grouping and Mathematical Concept grouping as the limitation/step involves human judgement, observation or evaluation and the limitation/step shows the process of selecting a model using mathematical calculation or a relationship between entropies of models [0016-0018, 0066, 0073-0076, 0080, 0085, Equation 1]).
The highlighted limitations/steps (1.D) and (1.E.2) are treated as the combination of Mathematical Concept grouping and Mental Process grouping as the limitation/step involves finding an optimal parameters of the model using mathematical relationships between the training data and the model output data, for example, output pattern and/or entropy. (see spec. training may provide computationally intuitive mappings between input patterns and output patterns or pattern recognitions of input patterns,  The training … mean determining and updating weights and biases [0053-0054]) The model is an abstract representation of a real subject, an object or a process and the limitation/step also involves human judgment, observation and evaluation. Training a model involves mathematical calculation of the model parameters based on the mathematical relationship between input and output data, for example training data and the corresponding entropy.
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
The above claims comprise the following additional elements: (Side Note: duplicated elements are not repeated)
In Claim 1: “A processor-implemented method”; 
In Claim 10: “receiving a speech input data of a user”;
In Claim 12: “A model training apparatus” and “a processor”;
In Claim 13: “an input/output interface” and “one or more memories”;
As per claim 1, the additional element in the preamble “A processor-implemented method” is not qualified for a meaningful limitation and it even fails to link the use of the judicial exception to a particular operation or field of use. 
As per claim 10, the limitation/step “receiving a speech input data of a user” represents a standard data collection step in the art and it only adds insignificant extra solution to the judicial exception.
As per claim 12, the additional element in the preamble “A model training apparatus” is not qualified for a meaningful limitation and it only generally link the judicial exception to a particular operation or field of use.
The limitation/element “a processor” represents a general computer resource and it is not particular. 
As per claim 13, the limitations/elements “an input/output interface” and “one or more memories” represent general computer basic resources and they are not particular.
In conclusion, the above additional elements, considered individually and in combination with the other claim elements as a whole do not reflect an improvement to the computer technology or other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application. No particular machine or real world transformation are claimed. Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.
Under Step 2B analysis, the above claims fail to include additional elements that are sufficient to amount to significantly more than the judicial exception as shown in the prior art of record. 
The limitations/elements listed as additional elements above are well understood, routine and conventional steps/elements in the art according to the prior art of record. (See Moreno, Axel and others cited in the list of prior art)
	Claims 1-26, therefore, are not patent eligible.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1, 5, 12-14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Moreno (US 20210074295 A1) in view of Axelrod (US 20210026918 A1), hereinafter ‘Axel’ and Biadsy (US 20150269934 A1).
As per claim 1.Moreno discloses
	A processor-implemented method (a method implemented by one or more processors [0010]) comprising:
	calculating an entropy of each of a plurality of previously trained models based on training data; (voice input, models is trained in a particular language [0010], entropy score for each model [0007])
	selecting a previously trained model from the plurality of previously trained models based on the calculated entropy; (selecting … a language associated with at least one ... model … based on the entropy scores associated with the multiple … models [0010], determined a … model to use for down-stream processing [0035, Fig. 2])

However, Moreno is silent regarding training a target model, distinguished from the plurality of previously trained models, based on the training data and the selected previously trained model and the rest of the limitations.

Axel discloses 
	training a target model, distinguished from the plurality of previously trained models, based on the training data and the selected previously trained model, (improve a model trained on the selected data [0065], train a model, model training component [0077], a single sentence … containing v that would … mostly lower the entropy … of a language model trained [0045])
wherein: the selecting of the previously trained model comprises selecting a first previously trained model and a second previously trained model from the plurality of previously trained models, (first … model, second … model [0065])
the training of target model comprises training the target model based on a first entropy of the first previously trained model based on the training data, and a second entropy of the second previously trained model based on the training data, (re-train [0043], improve a model trained [0065], train a model, model training component [0077], a first … model, a second … model, determine a dual monolingual cross-entropy-delta score [0081],  determine a … delta (or difference or increment) in entropies, training, first … model, second … model [0086]) and

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of Moreno in view of Axel to select a previously trained model from the plurality of previously trained models based on the calculated entropy and training a target model, distinguished from the plurality of previously trained models, based on the training data and the selected previously trained model as described in the claim for an automated data processing. (Moreno – speech recognition, a single language [0003], multiple language [0004], automatically determining [0005]) (Axel – machine translation [0002])

Axel further discloses the first entropy of the first previously trained model and the second entropy of the second previously trained model have values and the difference between them. (worse … higher entropy, lower entropy … better, a score of zero can be ideal [0037], entropy, cross-entropy, most lowers the entropy of a model [0043], implying non-zero value of cross entropy, i.e. difference, is desired for close matching between two models, each entropy, a particular model [0084]), but is silent regarding entropy value is non-zero.

Biadsy discloses entropy score for a model indicating non-zero probability for an occurrence of features in the model (scores for … maximum entropy … model indicate a non-zero probability of occurrence, maximum entropy model is normalized [0007, claim 14]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Biadsy to choose the first entropy of the first previously trained model and the second entropy of the second previously trained model having non-zero values to obtain a target model including desired features for an automated data processing.

	Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Moreno and Axel in view of Jang (US 20220156873 A1), hereinafter ‘Jang’ and Huang (CN 110491404 A), hereinafter ‘Huang’.
As per claim 2, Moreno and Axel disclose claim 1 set forth above.
The combined prior art is silent regarding the current claim.

Jang discloses calculating a final loss value based on the first loss and the second loss (final loss … obtained by concatenating the first loss … and the second loss [0094, claim 8], final loss, the first weight, the second weight, first loss, second loss, adding the first loss, the second loss [claim 10]).

Huang discloses training the target model based on the calculated final loss value. (model training, model of final target loss [pg. 20 line 24-29])

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Jang and Huang to calculate a final loss value based on the calculated first loss value and the calculated second loss value; and train the target model based on the calculated final loss value for an automatic data processing.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Moreno, Axel, Jang and Huang in view of Kang (US 20170083829 A1).
As per claim 4, Moreno, Axel, Jang and Huang disclose claim 2 set forth above.
The set forth combined prior art is silent regarding the claim.
Kang discloses 
	calculating a first output value by inputting the training data to the previously trained model; (output data of the … teacher model [claim 7])
	calculating a second output value by inputting the training data to the target model; (output data … derived from … a student model [claim 7])
	and calculating the second loss value based on the first output value and the second output value. (a second loss between output data … and second output data [claim 7])

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Kang to calculate output valued of the target model by using a training data  to obtain the desired target model for an automatic data processing.

	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Moreno,  Axel, Jang and Huang in view of Zhu (CN 109299716 B), hereinafter ‘Zhu’.
As per claim 3, Moreno, Axel, Jang and Huang disclose claim 2 set forth above.
Jang discloses use of weight, addition for loss calculation in claim 2 above, but is silent regarding determining the final loss value by applying a weighted average to the first loss value and the second loss value.

Zhu discloses calculating a final loss and use of weighted average of the loss (average value of the loss, weighted average, final loss [pg. 13 line 3-9])

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Zhu to determine the final loss value by applying a weighted average to the first loss value and the second loss value for an automatic data processing.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Moreno and Axel in view of Kang.
As per claim 5, Moreno and Axel disclose claim 1 set forth above.
Moreno discloses selecting a model with the lowest entropy for the training data (conversation, Chinese STT, English STT, model selected using … having the lowest entropy score [0042]).

Kang discloses selecting a previously trained from among the plurality of previously trained models (selecting a teacher model from a plurality of teacher models [abs, 0008])

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art to select a previously trained model that has a lowest entropy for the training data from among the plurality of previously trained models for an automatic data processing.

As per claim 12, Moreno discloses
	A model training apparatus (apparatus for … speech recognition [0005], learning model [0006], learning model is trained [0010]) comprising:
	a processor configured to: (processor [0050-0051])
Moreno in view of Axel discloses the remaining limitations of the claim as shown in claim 1 above.

As per claim 13, Moreno and Axel disclose claim 12 set forth above.
Moreno discloses a user interface configured to receive the training data (user interface input devices [Fig. 5], assistant interface includes user interface device … for use by the automated assistant [0022-0023, Fig. 1], audio data … applied as input across multiple models, user interface [0036], models trained in the … language [0037]).

Axel discloses a memory storing the model (model … can be approximated … in the computer’s memory [0083]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art to use an input/output interface configured to receive the training data, and one or more memories storing the plurality of previously trained models for an automatic data processing.

As per claim 14, Moreno and Axel disclose claim 12 set forth above.
Moreno discloses further comprising a memory of the one or more memories storing instructions which, when executed by the processor, configures the processor to (At least one non- transitory computer – readable medium comprising instructions that  in response to execution of the instructions by one or more processors, cause the one or more processors to perform the following operations [claim 18]) and perform the calculating of the entropy, the selecting a language of the previously trained model (models is trained [0010], entropy score for each model [0007], selecting … a language associated with at least one .. model … based on the entropy scores associated with the multiple … models [0010]).

Moreno further discloses the selecting of the previously trained model and Axel discloses the training of the target model as described in the claim 1 above

	Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Moreno and Axel in view of Jang and Huang.
As per claim 15, Moreno and Axel disclose claim 12 set forth above.
The set forth combined prior art in view of Jang and Huang discloses the claim as shown in claim 2 above.

As per claim 17, Moreno, Axel, Jang and Huang disclose claim 15 set forth above.
The ser forth combined prior art discloses the claim as shown in claim 4 above.

	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Moreno,  Axel, Jang and Huang in view of Zhu.
As per claim 16, Moreno, Axel, Jang and Huang disclose claim 2 set forth above.
The set forth combined prior art in view of Zhu disclose the claim as shown in claim 3 above.

As per claim 18, Moreno and Axel disclose claim 12 set forth above.
The set forth combined prior art disclose the claim as shown in claim 5 above.

	Claims 7, 8, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Moreno and Axel in view of and Huang.
As per claims 7 and 20, Moreno, Axel and Kai disclose claims 6 and 19 set forth above.
Kang discloses calculating a first loss value of the target model based on the training data; (student model, the loss calculated through equation 3 [0076], first loss [0090])
	calculating a second loss value of the target model and the previously trained model based on the training data; (second loss [0090]), but is silent regarding 
calculating a final loss value based on the calculated first loss value and the calculated second loss value; and training the target model based on the calculated final loss value.

Jang discloses calculating a final loss value based on the first loss and the second loss (final loss … obtained by concatenating the first loss … and the second loss [0094, claim 8], final loss, the first weight, the second weight, first loss, second loss, adding the first loss, the second loss [claim 10]).

Huang discloses training the target model based on the calculated final loss value. (model training, model of final target loss [pg. 20 line 24-29])

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Jang and Huang to calculate a final loss value based on the calculated first loss value and the calculated second loss value; and train the target model based on the calculated final loss value for an automatic data processing.

As per claims 8 and 21, Moreno, Axel, Kai, Jang and Huang disclose claims 7 and 20 set forth above.
Kang further discloses 
	calculating a first output value by inputting the training data based on the first previously trained model and the second previously trained model; (output data of the … teacher model [claim 7], see two teacher model output to the student model [Fig. 4])
	calculating a second output value by inputting the training data to the target model; (output data … derived from … a student model [claim 7])
	and calculating the second loss value based on the first output value and the second output value. (a second loss between output data … and second output data [claim 7])

	Claims 9 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Moreno,  Kang, Kai, Jang and Huang in view of Zhu.
As per claims 9 and 22, Moreno, Axel, Jang and Huang disclose claims 8 and 21 set forth above.
Kang discloses 
	calculating a first output value by inputting the training data based on the first previously trained model and the second previously trained model; (output data of the … teacher model [claim 7], see two teacher model output to the student model [Fig. 4])
	calculating a second output value by inputting the training data to the target model; (output data … derived from … a student model [claim 7])
	and calculating the second loss value based on the first output value and the second output value. (a second loss between output data … and second output data [claim 7])

Jang discloses use of weight, addition for loss calculation in claim 6 above, but is silent regarding determining the final loss value by applying a weighted average to the first loss value and the second loss value.

Zhu discloses calculating a final loss and use of weighted average of the loss (average value of the loss, weighted average, final loss [pg. 13 line 3-9])

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Zhu to calculating a third output value by inputting the training data to the first previously trained model; calculating a fourth output value by inputting the training data to the second previously trained model; and calculating the first output value by applying a weighted average to the third output value and the fourth output value based on the first entropy and the second entropy
 for an automatic data processing and 
	it would have been also obvious to one having ordinary skill in the art at the time the invention was file before the effective filing date of the current application to apply to the different output values since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 and since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70 C (CCPA 1950).

	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable Kang in view of Hao (CN 110197665 A), hereinafter ‘Hao.
As per claim 10, Kang discloses 
	A processor-implemented method comprising: (model training method [0010, 0020], processor configured to train a … model [0026-0027])
	receiving a speech input data of a user; (receives target data … speech data [0114, 0125])
	calculating an output value by inputting the received speech input data to a target model; (input data … train the …student model, speech data [0125], output data of the student model, output data of a classifier layer … of the student model [0124])

Kang further discloses target data recognition (a data recognizing method [0021-0023], recognize target data [0046]), but is not explicit on recognizing the user based on the output value.

Hao discloses recognizing the speak based on the output of speaker model (target speaker model … is established and trained, the speech waveform of the target speaker is taken as … input, the speech waveform is recognized, a sequence number of the target speaker is outputted, that is, a speech tracking result [abs]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of Kang in view of Hao to recognize the user based on the output value for an automatic data processing.

Kang further discloses wherein the target model is trained based on a previously trained model that is selected based on an entropy of each of a plurality of previously trained models based on training data. (training the student model based on output data of the selected teacher model, the output data corresponding to the input data [abs, 0008], teacher model, an entropy [0094]).

	Claims 23-24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable Kang in view of Moreno.
As per claim 23, Kang discloses
	A processor-implemented method comprising: (a model training method [abs, 0008], processor configured to train a … model [0025-0027])

Kang discloses n different teacher models (first, second … n-th teacher models [Fig. 2-4], entropy [0064, 0067]), but is silent regarding 
	calculating first entropies of first teacher models of a first characteristic; 	calculating second entropies of second teacher models of a second characteristic different from the first characteristic; 
	determining a lowest entropy of the first entropies of the first teacher models, and a lowest entropy of the second entropies of the second teacher models;
	selecting one of the first teacher model and the second teacher model having a lowest entropy based on training data;

Morena discloses calculating entropies for each teacher model (entropy score for each model [0007]) and selecting the model having the lowest entropy score (choose the language based on several factors, including based on the language model having the lowest entropy score [0008], model selected using … having the lowest entropy score [0042]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of Kang in view of Moreno to calculate entropies of each target models and select the target model with the lowest entropy for an automatic data processing.

As per claim 24, Kang and Moreno disclose claim 23 set forth above.
Kang discloses distance between output data of a model (Euclidean distance between output data [0064, 0075, 0094], Euclidean distance between the correct answer data T [0067, 0075]), but is silent regarding the first characteristic is a first utterance distance, and the second characteristic is a second utterance distance. 

Morena discloses distance between phrase, characters of the speech (entropy score … based on … distance between each candidate phrase … for machine learning model, semantic distance [0007], number of characters in each hypothesis, distance between any two pair of hypothesis , model [0029], speech recognition model, edit distance [0030]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art to set the first characteristic as a first utterance distance, and the second characteristic as a second utterance distance for an automatic data processing.

	Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable Kang and Moreno in view of Sun (CN 108877765 A), hereinafter ‘Sun’.
As per claim 25, Kang and Moreno disclose claim 23 set forth above.
Kang discloses the output of the selected teacher model is based on an entropy for each frame of the training data (output data of the selected teacher model, the output data corresponding to the input data [abs, 0007], a size of data input into the selected teacher model, the size of the data input into the selected teacher model corresponds to 64 pixelsx64 pixels [0107], determining the first loss and the second loss based on the first output data output from the selected teacher model and second output data output from a different selected teacher model [claim 8]), but is not explicit on entropy for each frame of the training data.

Sun discloses entropy for each segment of training data for a model (model according to input text segment output segment of speech synthesis, training data of … entropy [pg. 8 line 3-17]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Sun to arrange the output of the selected teacher model be based on an entropy for each frame of the training data for an automatic data processing.

As per claim 26, Kang and Moreno disclose claim 23 set forth above.
Kang discloses the selected teacher model corresponds to the training data (training the student model based on the output data of the selected teacher model, output data corresponding to the input data [abs, 0008, 0024, 0110]).

Notes with regard to Prior Art
	The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
	Yoo (US 20220199258 A1) discloses re-training the trained model based on the entropy (model, entropy [0013, 0029, 0094-0095], as a new … target, data for retraining of the … model is required according to a validation result of the AI model trained with the training data [0117]).
	Li (CN 103106632 A) discloses minimum entropy principle (In information theory, entropy is a measure of system disorder degree for measuring effective information quantity included in the known data, In information theory, entropy is a measure of system disorder degree for measuring effective information quantity included in the known data, establishing information entropy model, optimized selecting important parameters of Gaussian weighing by minimum entropy principle [0006], minimum entropy principle of information entropy model optimization [0036]).
	Liang (CN 108877813 A) discloses the user’s speech recognition (recognize and judge the user vocal print, target object stored in the model according to the type of the output of the target object [pg. 3 line 24-32 , claim 1]).
	Axelrod (US 20210026918 A1) discloses training of the language model  based on the model’s entropy (perplexity ‘entropy’ of a language model ‘LM’ trained … can be estimated, re-training LM, adding the sentence … to the LM training data, best word v … most lowers the entropy of a language model [0043]). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KAY whose telephone number is (408)918-7569.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/DOUGLAS KAY/Primary Examiner, Art Unit 2857